Williams and McGuire, JJ,
dissent in a memorandum by McGuire, J., as follows: I respectfully dissent. The parties apparently agree that, in accordance with Consolidated Edison Co. of N.Y. v Allstate Ins. Co. (98 NY2d 208, 221-225 [2002]), the estimated damages must be prorated among the various insurers over the 33 years of insurance coverage. According to plaintiffs’ expert, the likely scenario in its view is that the costs plaintiffs have incurred and will incur in investigating and remediating the contamination at any of the seven sites will not be sufficient to implicate the excess liability policy issued by defendant Continental Casualty Co. with the lowest attachment point.
The report of plaintiffs’ expert, “includes a probabilistic cost analysis that identified the reasonable range of site contamination conditions and the potential remediation measures that may be required at each site. Probabilities were assigned to each potential remediation measure, and the cost of each remediation measure was estimated.” In addition to setting forth the most probable or “expected” estimate for each site, the report sets forth the estimates at various percentile levels, including at the “highest cost” level—i.e., at the “ ‘95th percentile’ level [where] 95% of the cost outcomes are equal to or less than this value, and 5% are greater.” The worst case or highest cost estimate of damages at one of the sites would be sufficient to implicate one of the four excess liability policies issued by Continental, the policy in place for the period from July 1, 1954 to July 1, 1956 with an attachment point of $3.525 million. At the 85th percentile level, however, this policy would not be reached.
*255It appears then from the submissions of plaintiffs’ own expert that there is only a slim chance that the 1954 to 1956 policy will ever be reached and virtually no chance that any of the other Continental policies will be reached. As the Second Department has stated, “it is long settled that a declaratory judgment action against insurers, including excess carriers, is permitted prior to judgment where the judgments likely to be recovered in the underlying claims would amount to more than the excess floor ... or the potential liability might well reach into the excess coverage” (State Farm Fire & Cas. Co. v LiMauro, 103 AD2d 514, 518 [1984], affd 65 NY2d 369 [1985] [internal quotation marks and citations omitted; emphasis added]). Accordingly, the action against Continental should be dismissed “on the ground that. . . there is at present no real dispute permitting adjudication by the court” (Combustion Eng’g v Travelers Indem. Co., 75 AD2d 777, 779 [1980], affd 53 NY2d 875 [1981]).
Plaintiffs’ contention that in Consolidated Edison Co. v Allstate Ins. Co. (supra) the Court of Appeals accepted the legitimacy of using the highest projection of damages to determine justiciability is without merit. For purposes of litigating the justiciability motions, the parties in Consolidated Edison Co. appear not to have disputed the trial court’s use of the highest projection of damages by Con Edison’s expert. For all that appears in the opinion of the Court of Appeals, it may be that the position of the moving insurers was that they were entitled to dismissal even if the use of the highest projection were permissible. In any event, the issue was not addressed by the Court and nothing in its opinion suggests that the Court was endorsing the use of the highest projection of damages, however unlikely such a projection may be in a particular case, as the appropriate benchmark.
For these reasons, I would reverse and deny plaintiffs’ motion for reargument and renewal.